      Case: 1:18-cr-00611 Document #: 28 Filed: 12/10/18 Page 1 of 1 PageID #:147



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
               Plaintiff,                       )           18 CR 611
                                                )           Magistrate Judge Michael T. Mason
v.                                              )
                                                )
JI CHAOQUN                                      )
                                                )
               Defendant.                       )

                                    NOTICE OF MOTION

To:     All counsel and parties of record on the Clerk’s CM/ECF system for this matter.

PLEASE TAKE NOTICE that on the 18th day of December, at 10:15 a.m. or as soon thereafter as
counsel may be heard, I shall appear before the Judge Michael T. Mason or any judge sitting in his
stead at 219 South Dearborn, Chicago, Illinois, and present Defendant’s Unopposed Motion

                                                            /s/ Damon M. Cheronis


                                 CERTIFICATE OF SERVICE

I, Damon M. Cheronis, an attorney, certify that I shall cause to be served a copy of the
Defendant’s NOTICE OF MOTION upon all counsel and parties of record electronically via the
Case Management/Electronic Case Filing system this 10th day of December, 2018.

                                                            /s/ Damon M. Cheronis




Damon M. Cheronis
Attorney for Defendant
140 South Dearborn, Suite 411
Chicago, Illinois 60603
(312) 663-4644
Email: damon@cheronislaw.com
